Citation Nr: 0328932	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for ischemic heart 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty March 1943 to October 1945, 
and he was a prisoner of war (POW) of the German Government 
from August 9, 1944, to April 26, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied, on a de novo basis, service 
connection for PTSD and ischemic heart disease.  The veteran 
perfected a timely appeal of this determination to the Board.  

A review of the VA outpatient treatment records, dated 
between August 1998 and March 1999, shows that the veteran's 
"primary" psychiatric diagnosis is insomnia.  In this 
regard, the Board notes that according to Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), insomnia is 
often a symptom of an underlying psychiatric disability, such 
as major depressive disorder and generalized anxiety 
disorder.  In addition, the VA outpatient treatment records 
show that he attempted suicide in the 1980s and was taking 
Trazodone, which is prescribed for depression, and Klonopin, 
an anti-anxiety medication.  Thus, because of the veteran's 
status as a former POW, and because service connection on a 
presumptive basis is available for "any of the anxiety 
states," becoming manifest to a degree of 10 percent or more 
at any time after separation from service, it appears that 
the issue of entitlement to service connection for a 
psychiatric disability manifested by insomnia is reasonably 
raised by the evidence of record.  As such, this matter is 
referred to the RO for appropriate action.  See 38 U.S.C.A. 
§ 1112(b) (West 2002); 38 C.F.R. § 3.309(c) (2003); see also 
Suttmann v. Brown, 5 Vet. App. 127, 137 (1993) (The finality 
provisions of 38 U.S.C.A. §§ 7104, 7105, and 5108 do not 
apply to the POW presumptive diseases).

In May 2003, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing held before 
the undersigned Veterans Law Judge at the local VA office.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for PTSD and ischemic heart disease must 
be remanded for additional development and adjudication.

With regard to each of these claims, the Board notes that 
although the record shows that the veteran has been receiving 
regular VA outpatient care at the VA North Texas Health Care 
System, records of his outpatient treatment, dated since 
October 2001, have not been associated with the claims 
folder.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA 
must obtain these outstanding VA medical records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2002).  As such, both issues must be remanded.  

The Board also notes that in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit came to a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response; here, in an August 27, 2001, letter, 
the RO advised the veteran that had to submit evidence in 
support of his claim "by October 27, 2001."  (Emphasis in 
original).  Therefore, because this case is being remanded 
for additional development, on remand, the RO must take this 
opportunity to inform the veteran that he has a full year is 
allowed to respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for psychiatric 
disability and ischemic heart disease.  
This should specifically include records 
of his care at the VA North Texas Health 
Care System, dated since October 2001.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent of any 
cardiovascular disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner must either rule in or 
rule out a diagnosis of ischemic heart 
disease.  In doing so, the examiner must 
explain whether there is any relationship 
between TIAs (transient ischemic attacks) 
and ischemic heart disease.  The examiner 
is also requested to offer an opinion as 
to whether any cardiovascular condition 
is either related to or had its onset 
during his period of service, to include 
when the veteran was a POW of the German 
Government from August 9, 1944, to April 
26, 1945, or is related to his reported 
combat experiences.  The examiner is also 
asked to set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  In readjudicating these claims, 
in light of the veteran's history of 
being a former POW and his report of 
having engaged in combat, the RO must 
specifically consider 38 U.S.C.A. 
§§ 1112(b) and 1154(b), as well as 
38 C.F.R. § 3.304(e), 3.309(c) and 
38 C.F.R. § 3.304(f).  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



